Citation Nr: 1400028	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with periods of active duty from July 1979 to October 1979, April 1999 to September 1999, and October 2000 to August 2001.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at an October 2012 Travel Board Hearing held before the undersigned Veterans Law Judge at the Huntington RO.  A transcript of the hearing is of record.

Although the RO indicated the claim stemmed only from a March 2009 rating decision, the Board notes that, in February 2008, the Veteran submitted additional lay statement in support of his claim from a National Guard Public Affairs Officer, within one year of the January 2008 rating decision.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appellate period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Therefore, the January 2008 rating decision did not become final, and the claim on appeal stems from that rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In deciding this appeal, the Board has reviewed the Veteran's electronic file (Virtual VA), in addition to his physical claims file.  Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process.  VA also is in the process of transitioning to an even newer electronic medium, the Veterans Benefits Management System (VBMS).  A review of Virtual VA reveals additional treatment records from the Houston VA Medical Center (VAMC) for the period March 2005 to May 2006 and the Beckley VAMC for the period December 2004 to March 2013.  Virtual VA also includes RO adjudication records and Huntington VAMC treatment records for the period February 2004 to January 2005, which are duplicative of the records in the Veteran's claims file.  There are no additional records in VBMS.  

At the October 2012 Travel Board Hearing the Veteran submitted an additional lay statement in support of his claim from his parents, with his own statement waiving the RO's initial review of that evidence.  Following the October 2012 Travel Board Hearing, the Veteran submitted additional statements in support of his claim in November 2012.  He did not submit a waiver with the November 2012 statements.  The RO received these statements following their issuance of a June 2011 supplemental statement of the case (SSOC), but did not review the new evidence in a subsequent SSOC prior to certification of the appeal to the Board in June 2011.  

In the April 2010 statement of the case (SOC) the RO reviewed treatment records from the Houston VAMC thorugh March 2005, the Huntington VAMC through January 2005, and the Beckley VAMC through August 2009.  The RO reviewed no medical records in the June 2011 SSOC.  As stated above, Virtual VA includes further treatment records from the Houston and Beckley VAMCs.  To the extent that the new VA treatment records and November 2012 statements are relevant to the claim on appeal, this decision remands the claim for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the April 2010 SOC and June 2011 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted several statements attesting to in-service onset for his right shoulder disability, caused by a 1999 in-service injury.  He further testified at the October 2012 Travel Board Hearing as to ongoing symptoms of this disability since his separation from service, treated with over-the-counter medication.  His mother, a nurse, has additionally submitted a November 2012 statement in support of his claim, asserting that she had advised him as early as 2001 as to which medications would best treat the symptoms of pain and inflammation.  The Veteran's brother also offered a November 2012 statement attesting to first-hand knowledge of the right shoulder injury as early as Thanksgiving 2000.  

Unfortunatley, the Veteran's service treatment records are missing.  The available VA treatment records show evidence of a torn rotator cuff in a February 2005 fee based MRI, and evidence of degenerative joint disease in a June 2007 MRI.  In January 2010 the Veteran submitted a private medical opinion in support of his claim.  In March 2010 the Veteran attended a VA examination in connection with this claim.  The VA examiner offered a negative medical nexus opinion based on the lack of medical records showing documentation for treatment of any right shoulder injury in service.  As the November 2012 statements as to in-service onset for a right shoulder disability were received by the VA subsequent to the January 2010 private medical opinon and March 2010 VA examination, the examiners necessarily had no access to them.

In light of the missing service treatment records, these opinions cannot be said to have fully considered the Veteran's prior medical history without reviewing the November 2012 statements.  The Board notes that the lack of service treatment records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1131, 1336 (2006).  Medical examinations cannot rely on the absence of medical records corroborating in-service injury to conclude that there is no relationship between the appellant's current disability and his service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  A medical opinion is adequate when it is based on a consideration of the Veteran's prior medical history and examinations, describes fully the disability in sufficient detail, and supports its conclusion with an analysis.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore finds that another VA examination and medical opinion is necessary.  

Additionally, the Veteran currently receives VA treatment for his right shoulder through the Beckley VA Medical Center (VAMC).  The most recent VA treatment records in the claims file are from March 2013.  On remand, the AMC should contact the Veteran regarding his authorization to release any private treatment records, and obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to authorize the release of any additional private treatment records.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not of record.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

2.  The RO/AMC should obtain any outstanding treatment records from the Beckley VAMC and associate them with the Veteran's claims file, specifically since March 2013.

3.  After any outstanding VA or private treatment records have been obtained, the RO/AMC should also schedule the Veteran for a VA orthopedic examination.  The examination should review the claims file in conjunction with the examiner, and should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right shoulder degenerative joint disease with rotator cuff tear had its onset during a period of active service, or is otherwise related to his military service.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and all credible lay assertions as to in-service onset.  This review should include the Novemebr 2012 statements by the Veteran's mother and brother.  

The examiner should also note that the Veteran and his brother are each competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the lay statements of record, the examiner should provide a fully reasoned explanation.  

The examiner should further note that the Veteran's mother is qualified to provide competenet medical evidence based on her education, training, and experience as a nurse.  If there is a medical basis to disregard her statement attesting to symptoms of pain and inflammation from 2001 to 2004, the examiner should support that finding with a fully articulated rationale.  

The examiner must provide a comprehensive report explaining the bases for all opinions and conclusions reached, citing the relevant facts and objective medical findings from this Veteran as well as any pertinent medical literature supporting the bases for such conclusions.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim on appeal.  This review should include the March 2005 to May 2006 Houston VAMC and August 2009 to March 2013 Beckley VAMC treatment records, in addition to the November 2012 statements.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a SSOC and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

